Citation Nr: 0808126	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-15 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral below the 
knee amputations.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1955 to July 
1958 with subsequent periods of active duty for training in 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In April 2007, the veteran testified before a Veterans Law 
Judge who has subsequently left the Board.  In February 2008, 
the veteran notified the Board that he wished to attend 
another hearing before a different Veterans Law Judge.  In 
view of the pending hearing request in this matter, the Board 
must remand the case to ensure that the veteran is afforded 
all due process of law.  

Accordingly, this case is remanded for the following 
development:

The RO should make the necessary arrangements 
to schedule the appellant for a Travel Board 
hearing at the RO.  The RO is also requested 
to inform the appellant of his hearing 
options, to include having a hearing before a 
member of the Board via video-conferencing. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



